        Case 1:18-cv-01449-GLS-DJS Document 58 Filed 04/03/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF NEW YORK


ELECTRONIC NOTICE OF CIVIL OR PRISONER APPEAL & CLERK’S CERTIFICATION


 Dear Clerk of the Court,

        Please take notice that on April 3, 2020 the court received a notice of appeal. This notice
 serves to inform you of the pending appeal and provides you with the information needed to
 process the appeal.

         I, JOHN M. DOMURAD, CLERK, U.S. District Court for the Northern District of New York,
 DO, HEREBY CERTIFY that the foregoing docket entries, with the exception of the documents
 listed below, are maintained electronically on the court’s CM/ECF system and constitute the Record
 on Appeal in the below listed action.

         The following documents are not available electronically. Please notify the Albany Clerk’s
 Office if you need any of the following documents:

 Docket No.(s):

                                        IN TESTIMONY WHEREOF, I have hereunto set my hand
                                        and caused the Seal of said Court to be hereto affixed at the
                                        City of Albany, New York, this 3rd day of April, 2020.

                                        John M. Domurad, Clerk
                                        U.S. District Court



                                        By:      s/M. Gallup-Hughes
                                                 Deputy Clerk


                                           Case Information

 Case Name & Case No.             Adele Varga v. General Electric Company et al.       1:18-cv-1449
 Docket No. of Appeal:            #57
 Document Appealed:               #56- Judgment

 Fee Status: Paid X                     Due                        Waived (IFP/CJA)
        IFP revoked              Application Attached              IFP pending before USDJ

 Counsel:               Retained X      Pro Se

 Time Status: Timely X                  Untimely

 Motion for Extension of Time:          Granted           Denied

 Certificate of Appealability:   Granted         Denied            N/A X
